Case 1:21-cv-00165-DLC Document 32-1 Filed 02/23/21 Page 1 of 6




                     EXHIBIT A
Case 1:21-cv-00165-DLC Document 32-1 Filed 02/23/21 Page 2 of 6
Case 1:21-cv-00165-DLC Document 32-1 Filed 02/23/21 Page 3 of 6
Case 1:21-cv-00165-DLC Document 32-1 Filed 02/23/21 Page 4 of 6
            Case 1:21-cv-00165-DLC Document 32-1 Filed 02/23/21 Page 5 of 6




                                     THE CtTY OF      NEW YORK
                                      OFFICE OF THE       MAYOR
                                        NEW YORK, N. Y. 10007



                           EMERGENCY EXECUTIVE ORDER NO. 98

                     DECLARATION OF LOCAL STATE OF EMERGENCY

                                           March 12, 2020

                               EMERGENCY EXECUTIVE ORDER


         WHEREAS, there is currently an outbreak of novel coronavirus disease 2019 ("COVID-19"),
a respiratory illness, first detected in Wuhan City, Hubei Province, China, and it continues to expand
with a growing number of international locations, including the United States. A "novel coronavirus"
is a strain that has not been previously found in humans;

      WHEREAS, on January 31, 2020, the United States Secretary of Health and Human Services
announced a nationwide public health emergency to respond to COVID-19;

       WHEREAS, on March l, 2020, the City of New York confirmed its first case of COVID-19;

       WHEREAS, on March 11, 2020, the World Health Organization characterized COVID-19 as
a pandemic, the first ever pandemic caused by a coronavirus;

       WHEREAS, COVID-19 has been detected in thousands of people worldwide and can be
spread from person to person. The City has been working to identify and test others in the City that
have potentially been exposed to COVID-19;

       WHEREAS, this worldwide outbreak of COVID-19 is emerging and rapidly evolving;

       WHEREAS, the number of confirmed cases of COVID-19 has risen steadily;

      WHEREAS, the City and all of its agencies are prepared to respond to COVID-19 and are
committed to protecting the health and well-being of all New Yorkers;

        WHEREAS, the City urges the public to stay home if they are ill and consult with their doctor
if they are experiencing more severe symptoms such as shortness of breath, are older adults, or are
any age with chronic medical conditions that increase the likelihood of more severe COVID-19
disease;
            Case 1:21-cv-00165-DLC Document 32-1 Filed 02/23/21 Page 6 of 6



       WHEREAS, the public is directed to call 311 if they are unable to contact a health provider to
seek care for any reason;

        WHEREAS, the City recommends all New Yorkers follow the Centers for Disease Control's
stringent guidance for cleaning and disinfection;

        WHEREAS, the City is working closely and coordinating with its agency partners, including
the Metropolitan Transportation Authority and Port Authority of New York and New Jersey, as well
as State and Federal officials to ensure that it is prepared and ready to address any future cases of
COVID-19;

        WHEREAS, the risk of community spread throughout New York City impacts the life and
health of the public and public health is imperiled by the person-to-person spread of COVID-19; and

        WHEREAS, on March 7, 2020, New York State Governor Andrew Cuomo declared a State
disaster emergency for the entire State of New York to address the threat that COVID-19 poses to the
health and welfare of New York residents and visitors;

       NOW, THEREFORE, pursuant to the powers vested in me by the laws of the State of New
York and the City of New York, including but not limited to the New York Executive Law, the
Charter and Administrative Code of the City of New York, and the common law authority to protect
the public in the event of an emergency, it is hereby ordered:

        Section 1. State of Emergency. A state of emergency is hereby declared to exist within the
City of New York.

        Section 2. I hereby direct all agency heads, including Emergency Management, the
Department of Health and Mental Hygiene, Community Affairs, Fire, Police, Sanitation, Buildings
and Transportation to take all appropriate and necessary steps to preserve public safety and the health
of their employees, and to render all required and available assistance to protect the security, well­
being and health of the residents of the City.

        Section 3. The State of Emergency shall remain in effect for a period not to exceed thirty days
or until rescinded, whichever occurs first. Additional declarations to extend the State of Emergency
for additional periods not to exceed thirty days will be issued if needed. The remainder of this Order
shall remain in effect for five (5) days unless tenninated at an earlier date. This Order may be
extended for additional periods not to exceed five (5) days each during the pendency of the local state
of emergency.

       Section 4. This Executive Order shall take effect immediately .




                                                      .f?u4� MAYOR
